Citation Nr: 9904838	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-27 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1994, for the assignment of a 100 percent disability 
evaluation for the veteran's service-connected status post 
stapedectomy in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from January 1955 to 
December 1958.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran's claim seeking entitlement to an increased 
evaluation for his service-connected status post stapedectomy 
in the right ear, from the previously assigned 30 percent 
disability evaluation to a disability evaluation of 100 
percent, effective from October 31, 1994.  In October 1996, 
the veteran submitted a notice of disagreement with that 
rating decision, in which he requested an earlier effective 
date of March 13, 1987.  In January 1997, he was provided 
with a statement of the case.  His substantive appeal was 
received in February 1997.

It is noted that the claims file contains evidence consisting 
of private medical records from Dr. Ingham and Dr. Tatar, 
which were received at the Board in June and July 1998, 
respectively.  This material was not previously considered by 
the RO.  The veteran submitted a signed waiver, in September 
1998, indicating his desire to waive RO consideration of this 
evidence, in accordance with 38 C.F.R. § 20.1304(c) (1998).  
Accordingly, that evidence may be considered by the Board 
without the need for a remand for initial review by the RO.

We also note that, in September 1998, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a hearing before the undersigned Member of the 
Board.  A complete transcript of the testimony is of record.  
In part, the veteran and his representative indicated at this 
hearing that they were seeking service connection for 
depression, as secondary to his service-connected status post 
stapedectomy in the right ear.  (See Transcript, pp. 5-6, and 
11).  The Board notes, in this regard, that service 
connection for a psychiatric disorder was denied in a May 
1995 rating decision which became final when it was not 
timely appealed.  Therefore, it appears that the veteran is 
now raising a claim that new and material evidence has been 
submitted to warrant reopening this previously denied claim.  
The veteran and his representative also contended that he 
should be granted a permanent and total disability rating for 
pension purposes.  (See Transcript, pp. 19-20).  His 
representative also contended that the veteran had raised a 
claim seeking a total disability rating based upon individual 
unemployability in 1987 which was not subsequently 
adjudicated by the RO.  (Transcript, pp. 17-18).

In summary, the veteran raised three new claims during his 
September 1998 hearing before the Board, specifically, 
whether new and material evidence has been submitted to 
warrant reopening a claim for an acquired psychiatric 
disorder; entitlement to a permanent and total disability 
rating for pension purposes; and entitlement to a total 
disability rating based on individual unemployability with an 
effective date in 1987.  However, the Board notes that none 
of these claims has been developed for appellate review, nor 
are any of them inextricably intertwined with the issue on 
appeal.  Accordingly, they are referred to the RO for 
appropriate development and action.


FINDINGS OF FACT

1.  By a decision entered in October 1988, the RO granted an 
increased evaluation of 30 percent for the veteran's status 
post stapedectomy in the right ear, effective from May 13, 
1987.  The veteran was notified of that decision and of his 
appellate rights, but did not appeal within one year.

2.  By a decision entered in December 1990, the RO denied the 
veteran's claim of entitlement to a rating in excess of 30 
percent for his status post stapedectomy in the right ear.  
The veteran was notified of that decision and of his 
appellate rights, but did not appeal within one year.

3.  The veteran's next claim seeking an increased rating for 
his service-connected status post stapedectomy in the right 
ear was received at the RO on October 31, 1994.

4.  By a May 1996 rating decision, the RO granted the 
veteran's claim for an increased rating for his status post 
stapedectomy in the right ear, from 30 percent to 100 
percent, and assigned an effective date of October 31, 1994.

5.  The record contains no other evidence or communication 
pertaining to the veteran's status post stapedectomy in the 
right ear that was generated or received within the one-year 
period preceding the date of the claim for an increased 
rating, which was October 31, 1994.

6.  There was no ascertainable increase in disability during 
the one-year period preceding the date of the claim for an 
increased rating on October 31, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
1994, for the award of a 100 percent rating for the service-
connected status post stapedectomy in the right ear, have not 
been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.155, 3.157, 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the impairment caused 
by his service-connected status post stapedectomy in the 
right ear was incurred on May 13, 1987, and that a 100 
percent disability evaluation was warranted from that date, 
much sooner than the October 31, 1994, date on which that 
rating was assigned.

By way of history, the Board notes that, in March 1964, the 
veteran submitted his original claim seeking service 
connection for a right ear injury with hearing loss.  An 
August 1964 rating decision by the RO, in pertinent part, 
granted service connection for right ear hearing loss, 
assigning a noncompensable disability evaluation.

Private medical records, from the Doctor's Hospital of Prince 
George's County, indicate that the veteran underwent a 
stapedectomy of the right ear on May 13, 1987.  Subsequently, 
in August 1987, the veteran requested an increased evaluation 
for his right ear, reporting that he was experiencing a 
constant ringing in the right ear and dizziness since the May 
1987 surgery.  By a February 1988 rating decision, an 
increased evaluation of 10 percent was assigned for profound 
sensorineural hearing loss of the right ear.  In July 1988, 
the veteran indicated that he was seeking a further increased 
evaluation and also seeking service connection for tinnitus.  
By an October 1988 rating decision, service connection was 
granted for tinnitus and a 10 percent disability evaluation 
was assigned for that disorder.  An increased evaluation, to 
30 percent, was also assigned for the veteran's status post 
stapedectomy in the right ear.  Therefore, the veteran's 
combined disability evaluation was 40 percent, effective from 
May 13, 1987.  The veteran was notified of that rating 
decision and did not appeal.  Following the receipt of 
additional medical evidence, a November 1988 rating decision 
continued the combined 40 percent disability evaluation.  
Once again, the veteran was notified of that rating decision 
and did not appeal.

In June 1990, the veteran submitted a claim seeking a total 
disability rating based upon individual unemployability.  His 
claim was denied in a December 1990 rating decision, which 
continued the combined 40 percent disability evaluation.  
Once again, the veteran was notified of that rating decision 
and did not appeal.

The next communication received from the veteran was a claim 
seeking an increased evaluation for his status post 
stapedectomy in the right ear, which was received on October 
31, 1994.  The Board notes that there were no other 
communications from the veteran, nor was any medical evidence 
received from any source, subsequent to the December 1990 
rating decision and prior to the October 31, 1994, claim.

Following the development of additional medical evidence, the 
claim for an increased evaluation was ultimately granted by 
the RO in a May 1996 rating decision, which assigned a 100 
percent disability evaluation for the veteran's status post 
stapedectomy in the right ear, effective from October 31, 
1994, the date of the claim for increase.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  See 
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies 
in the veteran's favor, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 
38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); see 
also Harper v. Brown, 10 Vet.App. 125 (1997).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability was not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of such reports is 
recognized as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(2), (3).

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends his increased 
evaluation should be granted from May 13, 1987, when he first 
underwent a surgical stapedectomy in the right ear and after 
which he made contentions of tinnitus and dizziness.  
However, the Board notes that the veteran was notified of the 
October 1988 rating decision which assigned a 30 percent 
disability evaluation to the disorder, and he did not appeal.  
He was also notified of subsequent rating decisions in both 
November 1988 and December 1990, which denied entitlement to 
an increased evaluation, and he did not appeal either rating 
decision.  Accordingly, each of those rating decisions was a 
final decision.  38 U.S.C.A. § 7105.  The veteran has not 
asserted that there was clear and unmistakable error in any 
of these earlier rating actions.

The subsequent evidence does not show that there was a time 
during the year prior to the October 31, 1994, receipt of the 
veteran's claim as of which it can be said that it was 
factually ascertainable that an increase in disability had 
occurred.  In this regard, the Board notes that the veteran 
made no submissions and there was no medical evidence of 
record dated within the one-year period preceding the date of 
claim, October 31, 1994.  Therefore, the record does not show 
that the veteran received an examination or treatment which 
could qualify as an earlier claim for increase, or that he 
submitted any correspondence which could be considered to be 
an informal claim.  38 C.F.R. §§ 3.155, 3.157.

The Court of Veterans Appeals has held that all the evidence 
of record for the year preceding the claim for increased 
rating must be considered in determining whether there was an 
ascertainable increase in disability under section 
5110(b)(2).  Hazan v. Gober, 10 Vet.App. 511, 518 (1997).  
Here, as noted above, the veteran has failed to identify 
evidence, and none appears in the record, which shows an 
increase to the next disability level at any time during the 
year immediately preceding the filing of the October 31, 
1994, claim.  See Hazan, supra, at 519.

Consequently, the effective date of the award of increased 
compensation for the veteran's status post stapedectomy in 
the right ear can be no earlier than the date of the claim 
for increase, namely October 31, 1994.  We appreciate the 
suggestion of the veteran's representative, at the hearing 
before the undersigned, that the Board consider granting an 
increased rating, to a level above 30 percent, if a 100 
percent rating does not appear warranted prior to October 31, 
1994.  However, for the reasons articulated above, there is 
insufficient evidence to support a higher evaluation during 
the year immediately preceding the assigned effective date 
for that 100 percent rating, and the earlier-assigned ratings 
were the products of decisions which are final under the law.

In this appeal, the law, and not the evidence, is dispositive 
of the outcome of the claim, and, as a matter of law, there 
is no entitlement to an earlier effective date.  See Sabonis 
v. Brown, 6 Vet.App. 426 (1994).  The appeal is therefore 
denied.


ORDER

An effective date earlier than October 31, 1994, for the 
assignment of a 100 percent disability evaluation for the 
veteran's service connected status post stapedectomy in the 
right ear, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

